Whitfield, C. J.,
delivered the opinion of the court.
We think the true rule is stated in 6 Am. & Eng. Enc. L., 655 (2d ed.), as follows: “If the several lines are under one management and control, so as to constitute a system, or have contracts by which their continuous roads are held out to the public as a line for through transportation, the roads constituting the line, or system, are jointly liable for injuries occurring to goods while being carried over their through line. Wherever there is an identity of interest, or the companies have placed certain features of their business under one general control (although the general management of each road is retained by its owners), the companies are, as to such features of their business, partners, and liable as such. ’ ’ This is the doctrine held in many well considered cases, and supported by the weight of authority. Wyman v. Chicago, etc., 4 Mo. App., 37; Swift v. Pacific Mail Steamship Co., 106 N. Y., 206; Burtin v. Wheeler, 49 N. H., 9; Rocky Mount Mills v. R. R. Co., 119 N. C., 693.
The facts of this case bring it clearly within this rule. The appellants were liable as partners. There is no merit in any of the other assignments of error. Wherefore the judgment is

Affirmed.